FILED
                           NOT FOR PUBLICATION                                AUG 08 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-30170

              Plaintiff - Appellee,              D.C. No. 2:10-cr-06041-FVS-1

  v.
                                                 MEMORANDUM*
GERARDO DEJESUS SANCHEZ-
RAMIREZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                Fred L. Van Sickle, Senior District Judge, Presiding

                       Argued and Submitted July 11, 2012
                              Seattle, Washington

Before: REINHARDT, KLEINFELD, and M. SMITH, Circuit Judges.

       Gerardo Sanchez-Ramirez entered a conditional guilty plea to possession

with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1),

and was sentenced to a term of imprisonment of 210 months. He appeals the denial

of his motion to suppress and his sentence. We affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Sanchez-Ramirez contends, first, that the district court erred in denying his

motion to suppress. He argues that the affidavit in support of the search warrant

failed to provide probable cause for the warrant because: (1) Gomez, the individual

transporting the methamphetamine to the confidential informant, did not identify

the specific address of his supplier, referring only to a house in Pasco, Washington;

and (2) the police did not perform a field test to confirm that the substance seized

was methamphetamine, instead stating in the affidavit simply that the substance

seized was believed to be methamphetamine. We review de novo the denial of a

motion to suppress, and review for clear error the finding of the issuing judge that

a warrant is supported by probable cause, giving “great deference” to that finding.

United States v. Hill, 459 F.3d 966, 970 (9th Cir. 2006). The probable cause

determination will be affirmed so long as there is a “substantial basis” for the

conclusion that probable cause existed. United States v. Crews, 502 F.3d 1130,

1135 (9th Cir. 2007).

      Here, a confidential informant contacted Gomez to order methamphetamine.

Gomez, who was under surveillance, was observed entering his car fifteen minutes

after the order was made, driving to a house in Pasco, entering the house, exiting a

few minutes later, and driving back to his own house. He was later apprehended as

he exchanged the methamphetamine with a middle-man. Gomez confessed that he


                                          2
was transporting methamphetamine, that he had done so in the past, and that he had

obtained the methamphetamine from his supplier at a house in Pasco. He stated

that he made no stops other than his house and a gas station. This was all consistent

with the observations of the police during the surveillance conducted on Gomez.

      Given the totality of the circumstances, there was probable cause to believe

that evidence of methamphetamine distribution would be found at the house in

Pasco. Although Gomez failed to identify the specific address of the house, he had

visited only one place in Pasco that day, as corroborated by his confession and

police surveillance. Moreover, although the police did not perform a field test to

confirm that the substance seized from Gomez and the middle-man was, in fact,

methamphetamine, there were other facts supporting that conclusion: the

confidential informant ordered methamphetamine, Gomez confirmed that it was

methamphetamine, and the police, members of the drug enforcement unit,

reasonably believed that the substance was methamphetamine. A field test was not

necessary in these circumstances. Therefore, there was a “substantial basis” for

concluding that there was probable cause to search the house in Pasco for evidence

of methamphetamine distribution.

      Sanchez-Ramirez also contends that the district court erred in failing to order

the government to move for a third offense level reduction under the United States


                                          3
Sentencing Guidelines (U.S.S.G.) § 3E1.1(b). Sanchez-Ramirez argues that the

reason cited by the government for withholding the motion for a third offense level

reduction, that he reserved his right to appeal, is an impermissible reason under

U.S.S.G. § 3E1.1(b). This argument is foreclosed by United States v. Johnson, 581

F.3d 994 (9th Cir. 2009), where we held that the expenditure of resources in

anticipating and preparing for an appeal is an appropriate consideration under

U.S.S.G. § 3E1.1(b), and that the district court did not err in failing to order the

government to move for the third offense level reduction when, as is the case here,

a defendant has reserved his right to appeal.

      AFFIRMED.




                                           4